In the

        United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
No. 14‐2982 
UNITED STATES OF AMERICA 
                                                             Plaintiff‐Appellee, 

                                                    v. 

DONTRAY A. SMITH, 
                                                          Defendant‐Appellant. 
                                  ____________________ 

               Appeal from the United States District Court for the 
                         Eastern District of Wisconsin. 
                  No. 2:13‐cr‐136 — Rudolph T. Randa, Judge. 
                                  ____________________ 

            ARGUED APRIL 17, 2015 — DECIDED JULY 20, 2015 
                      ____________________ 

   Before  POSNER  and  WILLIAMS,  Circuit  Judges,  and  WOOD, 
District Judge.*  
   WILLIAMS,  Circuit  Judge.  Two  Milwaukee  Police  Depart‐
ment  officers  on  bicycle  patrol  were  investigating  gunshots 
around  16th  and  Center  Street.  They  saw  Dontray  Smith 

                                                 
     * Of the United States District Court for the Northern District of Illi‐
nois, sitting by designation. 
2                                                      No. 14‐2982 

crossing 16th Street as he prepared to enter an alley. The of‐
ficers rode ahead of Smith into the alley and when they were 
five feet from Smith, they stopped and positioned their bicy‐
cles  at  a  45‐degree  angle  to  him.  One  officer  dismounted, 
approached Smith, and asked whether he had a gun or any 
other  weapon  in  his  possession.  When  Smith  indicated  that 
he had a gun, the officers confiscated it and arrested him. 
    Smith  was  indicted  for  being  a  felon  in  possession  of  a 
firearm  under  18  U.S.C.  §  922(g)(1).  He  filed  a  suppression 
motion alleging evidence to be used against him—his state‐
ment  to  the  officers  and  the  gun  they  confiscated—was  ob‐
tained  through  an  unreasonable  seizure  in  violation  of  his 
Fourth  Amendment  rights.  The  district  court  found  that 
Smith’s  encounter  with  the  officers  was  consensual,  and  no 
seizure  had  occurred.  Smith  entered  a  conditional  plea 
agreement, retaining the right to appeal the denial of his mo‐
tion  to  suppress.  After  being  sentenced  to  37  months’  im‐
prisonment and three years of supervised release, Smith ap‐
peals. He argues that his encounter with the officers cannot 
be treated  as consensual because a reasonable person in his 
situation would not have felt free to ignore the police and go 
about  his  business.  We agree that in light of all the circum‐
stances surrounding the encounter, Smith was seized by the 
officers.  Since  he  was  seized  without  reasonable  suspicion, 
Smith’s Fourth Amendment rights were violated. Therefore, 
the district court erred by not suppressing the evidence, and 
we reverse. 
                       I. BACKGROUND 
   On  June  6,  2013,  Michael  Michalski  and  Michael  Flan‐
nery, Milwaukee Police Department officers, were on bicycle 
patrol  in  the  vicinity  of  North  and  Teutonia  Avenues.  At 
No. 14‐2982                                                              3 

around  10  p.m.,  the  officers  heard  three  to  four  gunshots 
fired north of their location. They did not call dispatch to re‐
port the shots fired. Instead, they rode their bicycles to 2600 
North 15th  Street where  they spoke with  a  witness who re‐
ported that he heard gunshots west of his location. The offic‐
ers made no further inquiries of this witness and did not ask 
whether he possessed a weapon.  
    The  officers  rode  one  block  west  on  Clarke  Street  and 
turned north on North 16th Street towards Center Street. In 
this residential area, they saw Dontray Smith crossing North 
16th  Street.  Smith,  a  resident  of  the  neighborhood,  had  just 
left an alley on the east side of the street and was preparing 
to enter an alley on the west side. He was not running or en‐
gaging in any other suspicious behavior, nor was he coming 
from the direction where the shots were reportedly fired.  
     The officers rode ahead of Smith into the alley. When the 
officers were roughly 20 feet in front of Smith (and all were 
in  the  alley),  they  made  a  U‐turn  to  face  Smith  and  began 
closing the distance. They stopped approximately five feet in 
front of Smith, positioning their bicycles at a 45‐degree angle 
to  face  him. Neither  Michalski  nor  Flannery identified  him‐
self  as  an  officer,  said  hello,  or  asked  Smith  for  identifying 
information.  Officer  Michalski  got  off  his  bicycle  and  ap‐
proached Smith with his hand on his gun.1 He asked Smith, 
“Are you in possession of any guns, knives, weapons, or an‐
ything illegal?”  

                                                 
     1 At the suppression hearing, Officer Michalski testified that he was 

trained to approach someone suspected of having a firearm with a hand 
on his weapon and that this training would have been part of his behav‐
ior on the evening of the officers’ encounter with Smith. 
4                                                       No. 14‐2982 

    According  to  the  officers,  Smith  then  “nodded  towards 
like his right side, his head down, and he said ‘Yes, I have a 
gun.’” At this point, Officer Flannery got off his bicycle and 
asked Smith if he had a concealed weapon permit, to which 
he  responded  “no.”  The  officers  handcuffed  Smith  and 
searched his front pocket to recover a gun. After seizing the 
gun,  the  officers  obtained  Smith’s  identifying  information. 
At  approximately  10:13  p.m.,  the  officers  notified  dispatch 
that they had arrested Smith. Officer Michalski recorded the 
encounter as a “field interview” in the police report. 
    Smith  was  indicted  for  being  a  felon  in  possession  of  a 
firearm  under  18  U.S.C.  §  922(g)(1).  He  filed  a  suppression 
motion  alleging  his  statement  to  the  officers  and  the  gun 
were obtained through an unreasonable seizure in violation 
of his Fourth Amendment rights. After an evidentiary hear‐
ing, the magistrate judge recommended that his suppression 
motion  be  denied  because  no  seizure  had  occurred  and  no 
constitutional  interests  were  implicated.  The  district  court 
issued an order adopting the magistrate’s recommendation. 
Smith  then  entered  into  a  conditional  plea  agreement  that 
allowed  him  to  retain  his  right  to  appeal  the  denial  of  his 
motion to suppress. He was sentenced to 37 months’ impris‐
onment  and  three  years  of  supervised  release.  This  appeal 
followed.  
                          II. ANALYSIS 
     In  reviewing  the  district  court’s  denial  of  a  motion  to 
suppress,  we  review  its  factual  findings  for  clear  error  and 
legal questions de novo. United States v. Schmidt, 700 F.3d 934, 
937 (7th Cir. 2012). In this appeal, the sole issue presented is 
a  legal  one:  whether  a  police  encounter  in  an  alley  of  the 
type  described  above  constitutes  a  “seizure”  within  the 
No. 14‐2982                                                            5 

meaning  of  the  Fourth  Amendment.  The  government  con‐
ceded  at  oral  argument,  and  we  accept  for  purposes  of  this 
decision,  that  the  officers  lacked  the  reasonable  suspicion 
required to justify a seizure and that, if a seizure took place, 
the  gun  found  on  Smith’s  person  must  be  suppressed  as 
tainted fruit.  
    It is well established that a seizure does not occur merely 
because  a  police  officer  approaches  an  individual  and  asks 
him or her questions. See, e.g., Florida v. Royer, 460 U.S. 491, 
497  (1983)  (“[L]aw  enforcement  officers  do  not  violate  the 
Fourth Amendment by merely approaching an individual on 
the  street  or  in  another  public  place,  by  asking  him  if  he  is 
willing  to  answer  some  questions,  by  putting  questions  to 
him  if  the  person  is  willing  to  listen,  or  by  offering  in  evi‐
dence  in  a  criminal  prosecution  his  voluntary  answers  to 
such questions.”); accord United States v. Childs, 277 F.3d 947, 
950 (7th Cir. 2002). So long as a reasonable person would feel 
free to disregard the police and go about his or her business, 
the  encounter  is  consensual  and  no  reasonable  suspicion  is 
required.  Florida  v.  Bostick,  501  U.S.  429,  434  (1991)  (citing 
Terry v. Ohio, 392 U.S. 1, 19 n.16 (1968)).  
    The “crucial” test for determining if there has been a sei‐
zure is “whether taking into account all of the circumstances 
surrounding  the  encounter,  the  police  conduct  would  have 
communicated to a reasonable person that he was not at lib‐
erty  to  ignore  the  police  presence  and  go  about  his  busi‐
ness.” Bostick, 501 U.S. at 434. While this test is an ”objective” 
one, it is “necessarily imprecise” because “what constitutes a 
restraint on liberty prompting a person to conclude that he is 
not free to ‘leave’ will vary, not only with the particular po‐
lice  conduct  at  issue,  but  also  with  the  setting  in  which  the 
6                                                         No. 14‐2982 

conduct occurs.” Michigan v. Chesternut, 486 U.S. 567, 573–74 
(1988).  
    Circumstances that suggest a seizure include “the threat‐
ening presence of several officers, display of their weapons, 
physical  touching  of  the  private  citizen,  use  of  forceful  lan‐
guage  or  tone  of  voice  (indicating  that  compliance  with  the 
officers’  request  might  be  compelled),  and  the  location  in 
which  the  encounter  takes  place.”  United  States  v.  Clements, 
522  F.3d  790,  794  (7th  Cir.  2008)  (citing  United  States  v. 
Mendenhall,  446  U.S.  544,  554  (1980)).  Courts  also  consider 
whether  police  made  statements  to  the  citizen  intimating 
that he or she was a suspect of a crime, United States v. Borys, 
766  F.2d  304,  311  (7th  Cir.  1985),  whether  the  citizen’s  free‐
dom  of  movement  was  intruded  upon  in  some  way,  Ches‐
ternut,  486 U.S.  at  575, whether  the encounter occurred  in  a 
public  or  private  place,  United  States  v.  Adebayo,  985  F.2d 
1333, 1338 (7th Cir. 1993), and whether the officers informed 
the suspect that he or she was free to leave. Id. These factors, 
however,  are  neither  exhaustive  nor  exclusive.  See  Menden‐
hall,  446  U.S.  at  554  (indicating  that  such  factors  are  merely 
“[e]xamples”).  
    With  this  guidance  mind,  we  turn  to  the  circumstances 
surrounding the encounter in this case. Smith, while walking 
alone at night in an alley, was intercepted by two armed, ful‐
ly  uniformed  police  officers.  Leading  up  to  this  encounter, 
the  officers  waited  for  Smith  to  enter  the  alley,  rather  than 
engaging  with  him  on  the  more  open  and  presumably  illu‐
minated  street.  The  officers  rode  past  Smith  into  the  alley 
and  then  made  a  U‐turn  to  face  him.  When  they  were  five 
feet  from  Smith,  the  officers  stopped  and  positioned  their 
bicycles at a 45‐degree angle to him, obstructing his intended 
No. 14‐2982                                                             7 

path forward. Officer Michalski dismounted from his bicycle 
and approached Smith with his hand on his gun. Neither of‐
ficer  introduced  himself,  engaged  in  any  pleasantries  with 
Smith, or asked Smith for his name. Nor did the officers ask 
Smith  general  investigatory  questions,  such  as  whether  he 
had heard  gunshots. Instead, Officer Michalski posed a sin‐
gle, accusatory question to Smith: “Are you in possession of 
any guns, knives, weapons, or anything illegal?” Smith was 
not informed that he was at liberty to ignore the question.  
    Given these factors—in particular, the location of the en‐
counter in a dark alley, the threatening presence of multiple 
officers,  the  aggressive  nature  of  the  questioning,  and  the 
fact  that  Smith’s  freedom  of  movement  was  physically  ob‐
structed  by  the  positioning  of  the  officers  and  their  bicy‐
cles—we conclude that a reasonable person in Smith’s situa‐
tion would not have felt at liberty to ignore the police pres‐
ence  and  go  about  his  business.  Therefore,  we  find  that 
Smith was seized for purposes of the Fourth Amendment.  
    In arguing that this encounter should be treated as a con‐
sensual  one,  the  government  emphasizes  that  its  location 
was  “public.”  While  it  is  true  that  the  alley  in  which  Smith 
was approached is public, the fact remains that alleys are by 
their nature less travelled and narrower than streets. A citi‐
zen approached in an alley will very often be alone, as Smith 
was,  and  have  limited  room  in  which  to  maneuver,  condi‐
tions that may contribute to the reasonable belief that simply 
walking away from the police is not an option. See, e.g., Unit‐
ed  States  v.  Jerez,  108  F.3d  684,  692  (7th  Cir.  1997)  (“When  a 
person is in a confined area, encircling the area in an intimi‐
dating  fashion  contributes  to  a  reasonable  belief  that  ignor‐
ing  the  law  enforcement  presence  is  not  an  option.”);  cf. 
8                                                                  No. 14‐2982 

United States. v. Drayton, 536 U.S. 194, 204 (2002) (noting that 
“a  reasonable  person  may  feel  …  more  secure  in  his  or  her 
decision not to cooperate with police on a bus than in other 
circumstances”  because  “many  fellow  passengers  are  pre‐
sent [on a bus] to witness officers’ conduct”). Alleys are dis‐
tinguishable  from  the  sorts  of  open,  populated  spaces  in 
which  police  questioning  is  typically  deemed  consensual. 
Compare Florida v.  Rodriguez, 469 U.S. 1, 4 (1984) (no  seizure 
where questioning occurred in “public area of the airport”), 
with Royer, 460 U.S. at 508–09 (questioning in enclosed, win‐
dowless room constituted a seizure).2  
    The  government  also  stresses  that  Smith  was  not  physi‐
cally touched during the encounter. While the touching of a 
citizen  by  an  officer  is  indicative  of  coercion,  Clements,  522 
F.3d  at  794,  we  disagree  with  the  suggestion  that  physical 
contact  is  required  to  find  that  a  seizure  has  taken  place.  A 
seizure  may  transpire  any  time  police  conduct  “communi‐
cate[s] to the reasonable person an attempt to capture or oth‐
erwise  intrude  upon  [his]  freedom  of  movement.”  Ches‐
ternut, 486 U.S. at 575. Such a communication can occur ab‐
sent physical contact such as when police activate a siren or 
flashers, or, as in this case, when police act “aggressively to 
block  [a  person’s]  course  or  to  control  his  direction  or 
speed.” See id. at 575.  

                                                 
     2 Even  questioning  in  the  most  circumscribed  of  spaces  may  be 
deemed  non‐coercive  if,  for  example,  police  explicitly  communicate  to 
the citizen that compliance is not required. See United States v. Thompson, 
106  F.3d  794,  798  (7th  Cir.  1997)  (rejecting  argument  there  could  be  no 
consensual  interrogation  of  citizen  in  confines  on  a  police  squad  car 
where  trooper  explicitly  informed  citizen  she  was  free  to  leave).  Here, 
however, no such message was conveyed to Smith.  
No. 14‐2982                                                           9 

    The  government  also  contends  that  no  seizure  occurred 
here  because  the  officers  did  not  entirely  block  Smith’s 
“path”  or  his  “exit”  from  the  alley  with  their  bicycles.  Ac‐
cording  to  the  government,  all  Smith  had  to  do  to  end  the 
encounter  was  walk  “around”  or  “through”  the  officers. 
Common sense dictates that no reasonable person in an alley 
would feel free to walk “through” two armed officers on bi‐
cycles.  And  our  case  law  makes  clear  that  officers  need  not 
totally  restrict  a  citizen’s  freedom  of  movement  in  order  to 
convey  the  message  that  walking  away  is  not  an  option.  In 
United States v. Burton, 441 F.3d 509 (7th Cir. 2006), three po‐
lice officers approached the defendant’s car on their bicycles. 
Id. at 510. One of the officers placed his bicycle in front of the 
car and the others placed their bikes on either side of it. Id. at 
510–11. We held that “[i]t [was] a reasonable, in fact a com‐
pelling,  inference  that  the  police  placed  their  bikes  where 
they did in order to make sure that Burton didn’t drive away 
before  they  satisfied  themselves  that  there  was  no  criminal 
activity afoot. By doing this they ‘seized’ the car, though in a 
severely attenuated sense.” Id. at 511. Although it was theo‐
retically  possible  for  Smith,  like  the  defendant  in  Burton,  to 
extricate himself from the situation by reversing course, the 
officers’ positioning nonetheless was sufficient to communi‐
cate to a reasonable person that he was not free to leave. See 
also United States v. Pavelski, 789 F.2d 485, 488 (7th Cir. 1986) 
(noting that a reasonable person “bounded on three sides by 
police patrol cars, would not have believed that he was free 
to leave”); Jerez, 108 F.3d at 692 (noting that a “confined area 
…  contribute[s]  to  a  reasonable  belief  that  ignoring  the  law 
enforcement presence is not an option”). 
   Lastly,  the  government  argues  that  the  police  did  not 
convey  any  message  to  Smith  that  he  was  a  suspect  in  an 
10                                                        No. 14‐2982 

ongoing  investigation.  The  line  between  a  consensual  con‐
versation and a seizure is crossed when police convey to an 
individual  that  he  or  she  is  suspected  of  a  crime.  See  Borys, 
766 F.2d at 311. While the government posits that in order to 
convey such a message, police must say “you are a suspect,” 
such magic words are not required. Any statement that “in‐
timate[s] that an investigation has focused on a specific indi‐
vidual  easily  could  induce  a  reasonable  person  to  believe 
that  failure  to  cooperate  would  lead  only  to  formal  deten‐
tion.” See id. at 311 (citing United States v. Berry, 670 F.2d 583, 
597  (11th  Cir.  1982)  (en  banc)).  In  other  words,  courts  must 
look  to  the  totality  of  the  circumstances  when  determining 
whether  an  officer’s  words  or  conduct  have  conveyed  the 
reasonable belief to a citizen that he or she is suspected of a 
crime.  In  the  context  of  this  highly  charged  encounter—
which involved no pleasantries, the cornering of a lone citi‐
zen in an alley, and the posing of the sole question, “do you 
have  a  weapon?”—we  find  that  a  reasonable  person  in 
Smith’s  position  would  believe  he  or  she  was  suspected  of 
some  criminal  wrongdoing,  and  as  such,  not  at  liberty  to 
walk away.  
    We note that our assessment is consistent with the offic‐
ers’  own  contemporaneous  and  subsequent  descriptions  of 
the  encounter.  In  his  police  report,  Officer  Michalski  de‐
scribed  the  encounter  with  Smith  as  a  “field  interview.  A 
“field  interview,”  according  to  the  Milwaukee  Police  De‐
partment’s  Standard  Operating  Procedure  (SOP),  is  “the 
brief  detainment  of  an  individual  …  based  on  articulable 
reasonable  suspicion,  for  the  purposes  of  determining  the 
individual’s identity and resolving the member’s suspicions 
concerning criminal activity.” SOP § 085. In other words, it is 
a  seizure  (a  Terry  stop,  to  be  precise).  By  contrast,  the  SOP 
No. 14‐2982                                                               11 

defines  a  “social  contact”  as  a  consensual  encounter  with  a 
citizen  for  the  “purpose  of  asking  questions  or  …  infor‐
mation  gathering.”  Id.  No  reasonable  suspicion  is  required 
for this sort of encounter, but a “proper introduction” by the 
officer  is  recommended.  See  id.  (“Police  members  should 
safeguard  their  actions  and  requests  so  that  a  reasonable 
person  does  not  perceive  the  contact  as  a  restraint  on  their 
freedom. Police members will be respectful, attempt to build 
rapport, and keep the contact as brief as possible.”).3  
   The  officers’  testimony  at  the  suppression  hearing  also 
indicates the coercive nature of the encounter. According to 
Officer  Flannery,  Smith  was  not  at  liberty  to  simply  walk 
away from the officers:  
      Q. If Mr. Smith looked up to you and said “go screw 
      yourself” and kept walking, would you have consid‐
      ered him to be cooperative? 
      A. Honestly, not really, no. 
      Q. And then what would you have done? 
      A. Probably would have stopped him. 
   During  his  testimony,  Officer  Michalski  stated  the  en‐
counter with Smith was a “field interview,” rather than a cit‐
izen contact, and suggested that Smith was a suspect in the 
shooting  incident  that  the  officers  were  investigating  that 
night. He explained that since he had heard gunshots in the 

                                                 
      3 The version of the Milwaukee Police Department’s SOP governing 

citizen contacts and field interviews effective at the time of Smith’s arrest 
is available at 
http://city.milwaukee.gov/ImageLibrary/Groups/cityFPC/agendas3/ 
130516_PD_C.pdf (last visited July 1, 2015). 
12                                                       No. 14‐2982 

area,  “for  safety  reasons,  walking  in  an  alley  like  that,  I’m 
going to ask someone are they in possession of anything like 
that—guns,  knives,  a  weapon  or  something  like  that.”  He 
further  clarified  that  were  the  encounter  a  consensual  “citi‐
zen contact,” he would have posed different questions, such 
as “[d]id you see somebody run through a yard? We’re look‐
ing  for  somebody.”  He  reiterated  that  if  he  is  “going  to  a 
shots fired call I’m going to ask that person, ‘Do you have a 
gun on you?’”  
    The government would have us believe that a “reasona‐
ble person” would view this encounter in a manner at odds 
with  how  it  would  be  classified  by  the  Milwaukee  Police 
Department’s  Standard  Operating  Procedures,  how  the  of‐
ficers viewed the encounter, and obviously how Smith him‐
self  perceived  it.  We  simply  cannot  ignore  the  coercive  na‐
ture  of  this  encounter.  Of  course,  the  subjective  beliefs  and 
intent  of  the  officers  are  relevant  to  the  assessment  of  the 
Fourth  Amendment  implications  of  police  conduct  only  to 
the extent they have been conveyed to the person confront‐
ed. Mendenhall, 446 U.S. at 554, n. 6. But in this case, we find 
that Officers Flannery and Michalski intended to and in fact 
did  communicate  to  Smith  precisely  what  was  going  on—
that he was a suspect in their investigation and was not free 
to leave before submitting to their questioning.  
    Finally, we address Smith’s argument that the reasonable 
person test should take into account Smith’s race. Specifical‐
ly, he contends that no reasonable person in his “position”—
as  a  young  black  male  confronted  in  a  high‐crime,  high‐
poverty,  minority‐dominated  urban  area  where  police‐
citizen  relations  are  strained—would  have  felt  free  to  walk 
No. 14‐2982                                                        13 

away from the encounter with Officers Flannery and Michal‐
ski.  
    The  Supreme  Court  dealt  with  a  similar  argument  in 
United  States  v.  Mendenhall,  446  U.S.  544,  554  (1980).  There, 
the  respondent  suggested  that  as  “a  female  and  a  Negro,” 
she  “felt  unusually  threatened  by  the  officers,  who  were 
white  males.”  Id.  at  558.  While  the  Court  stated  that  these 
factors  “were  not  irrelevant,”  it  also  found  they  were  not 
“decisive,”  ruling  that  the  totality  of  the  evidence  demon‐
strated voluntarily consent to police questioning. Id.  
    We do not deny the relevance of race in everyday police 
encounters with citizens in Milwaukee and around the coun‐
try. Nor we do we ignore empirical data demonstrating the 
existence of racial profiling, police brutality, and other racial 
disparities in the criminal justice system. But today we echo 
the sentiments of the Court in Mendenhall that while Smithʹs 
race is “not irrelevant” to the question of whether a seizure 
occurred, it is not dispositive either. Even without taking in‐
to account Smith’s race, we are able to find on the strength of 
the other factors discussed that this encounter constituted a 
seizure.  
                       III. CONCLUSION 
    The  judgment  of  the  district  court  is  VACATED,  and  this 
case  is  REMANDED  for  further  proceedings  consistent  with 
this opinion.